Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 1 of 10




                   EXHIBIT A
                Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 2 of 10
      APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                       APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
      Case No. BCV-20-100711                                                             Page 1                  Case No. BCV-20-100711                                                             Page 2

·1· · · · · ·SUPERIOR COURT OF THE STATE OF CALIFORNIA                                                      ·1· · · · · · · · · · · · · ·SESSIONS
·2· · · · · · · · ·IN AND FOR THE COUNTY OF KERN                                                            ·2
·3· · · · · · · · · · ·METROPOLITAN DIVISION                                                                ·3· · · · · · · · · · · · · · · · · · · · · · · · · · · ·PAGE
·4· · · ·HONORABLE J. ERIC BRADSHAW, JUDGE, DEPARTMENT 10                                                   ·4· ·THURSDAY, APRIL 30, 2020
·5· · · · · · · · · · · · · · ·--o0o--                                                                      ·5· · · MORNING SESSION· · · · · · · · · · · · · · · · · · ·3
·6                                                                                                          ·6· · · Motion For Judicial Notice· · · · · · · · · · · · · 3
·7·   ·APOTHIO LLC,· · · · · · · · · )
· ·   · · · · · · · · · · · · · · · ·)                Pages 1 - 27
                                                                                                            ·7
·8·   · · · · · · · · Petitioner,· · )
· ·   · · · · · · · · · · · · · · · ·)                                                                      ·8
·9·   · · · · · · Vs.· · · · · · · · )                Case No. BCV-20-100711
· ·   · · · · · · · · · · · · · · · ·)                                                                      ·9
10·   ·KERN COUNTY SHERIFF'S OFFICE; )
· ·   ·DONNY YOUNGBLOOD; JOSHUA· · · )                                                                      10
11·   ·NICHOLSON,· · · · · · · · · · )                Bakersfield, California
· ·   · · · · · · · · · · · · · · · ·)                                                                      11
12·   · · · · · · · · Respondents.· ·)                April 30, 2020
· ·   ·______________________________)                                                                      12
13
                                                                                                            13
14
                                                                                                            14
15
                                                                                                            15
16· · · · · · ·REPORTER'S TRANSCRIPT OF PROCEEDINGS
                                                                                                            16
17
                                                                                                            17
18
                                                                                                            18
19· · · · · · · · · · · · ·APPEARANCES:
                                                                                                            19
20· · · · · · · · (Via Videoconference/Telephone)
                                                                                                            20
21·   ·For the Petitioner:·        ROCHE CYRULNIK FREEDMAN LLP
· ·   · · · · · · · · · · ·        By:· Katherine Eskovitz, Esq.                                            21
22·   · · · · · · · · · · ·        1158 26th Street, No. 175
· ·   · · · · · · · · · · ·        Santa Monica, California 90403                                           22
23
· ·   · · · · · · · · · · · By:· Joseph Delich, Esq.                                                        23
24·   · · · · · · · · · · · 99 Park Avenue, 19th Floor
· ·   · · · · · · · · · · · New York, New York 10016                                                        24
25
· ·   ·For the Respondents:        MARGO A. RAISON, COUNTY COUNSEL                                          25
26·   · · · · · · · · · · ·        By:· Phillip T. Jenkins, Deputy
· ·   · · · · · · · · · · ·        1115 Truxtun Avenue, Fourth Floor                                        26
27·   · · · · · · · · · · ·        Bakersfield, California 93301
                                                                                                            27
28· ·Reported By:· · · · ·Diana L. Dyson, CSR 10781, RPR, CRR
· · · · · · · · · · · · · Official Court Reporter                                                           28

                                Superior Court of the State of California                                                                  Superior Court of the State of California
                                           County of Kern                   May 13, 2020 10:05AM                                                      County of Kern                   May 13, 2020 10:05AM   YVer1f




      APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                       APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
      Case No. BCV-20-100711                                                             Page 3                  Case No. BCV-20-100711                                                             Page 4


·1· · · · · ·BAKERSFIELD, CA; THURSDAY, APRIL 30, 2020                                                      ·1· · · · · · THE COURT:· All right.· You may proceed.
·2· · · · · · · · · · · · MORNING SESSION                                                                   ·2· · · · · · MS. ESKOVITZ:· Thank you.
·3· · · ·DEPARTMENT 10· ·HONORABLE J. ERIC BRADSHAW, JUDGE                                                  ·3· · · · · · Again, good morning, your Honor.· This is
·4· · · · · · · · · · · · · · --o0o--                                                                       ·4· ·Katherine Eskovitz for Petitioner, Apothio.
·5· · · · · · (The following hearing was reported via                                                       ·5· · · · · · So it's now been six months since Kern County
·6· · · · · · videoconference/telephone per Emergency Rule of                                               ·6· ·Sheriff's Office conducted one of the largest
·7· · · · · · Court 3(a) effective April 6, 2020.· The                                                      ·7· ·destructions of farmers' crops in U.S. history, using a
·8· · · · · · hearing was reported to the best of my ability                                                ·8· ·search warrant that alleged probable cause for a
·9· · · · · · under the extraordinary circumstances of remote                                               ·9· ·misdemeanor.· That search warrant was not even returned
10· · · · · · appearances and/or facial coverings.)                                                         10· ·before Apothio filed this action.
11· · · · · · THE COURT:· Let's go on the record on the 8:30                                                11· · · · · · By law, the Government has ten days after
12· ·calendar in Department 10, Kern County Superior Court.                                                 12· ·executing the warrant to return the search warrant
13· · · · · · Taking up Apothio vs. Kern County Sheriff's                                                   13· ·materials.· Those materials presumably included hundreds
14· ·Office, Case BCV-20-100711.                                                                            14· ·of photographs it took of the destruction and a
15· · · · · · Who do I have on CourtCall?· Let me ask it a                                                  15· ·recording it made of a voluntary interview with our
16· ·different way.                                                                                         16· ·client at the time of the execution.
17· · · · · · Do I have Katherine Eskovitz on CourtCall?                                                    17· · · · · · Those records did not exist before the warrant
18· · · · · · MS. ESKOVITZ:· Yes.· Good morning, your Honor.                                                18· ·was executed, and they have never been sealed.· They
19· · · · · · THE COURT:· Good morning.                                                                     19· ·have been public judicial records by law since
20· · · · · · Joseph Delich?                                                                                20· ·November 3rd, 2019, ten days after the warrant was
21· · · · · · MR. DELICH:· Yes, your Honor.                                                                 21· ·executed, regardless of whether the Sheriff properly
22· · · · · · THE COURT:· And Phillip Jenkins?                                                              22· ·returned the warrant or ignored the statute entirely.
23· · · · · · MR. JENKINS:· Yes.· Good morning, your Honor.                                                 23· · · · · · We know that the search warrant materials are
24· · · · · · THE COURT:· Good morning.                                                                     24· ·indisputably public judicial records and therefore
25· · · · · · All right.· Counsel, let's see.· Let me hear --                                               25· ·subject to judicial notice because, one, there is no
26· ·who is going to speak on behalf of the Petitioner?                                                     26· ·sealing motion for Apothio to oppose or on-the-record
27· · · · · · MS. ESKOVITZ:· That is Katherine Eskovitz,                                                    27· ·Court findings for Apothio to appeal from.· There is no
28· ·myself, your Honor.                                                                                    28· ·legal dispute.· There is no factual dispute.· The record

                                Superior Court of the State of California                                                                  Superior Court of the State of California
                                           County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                      County of Kern                   May 13, 2020 10:05AM   YVer1f
             Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 3 of 10
   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                             Page 5                Case No. BCV-20-100711                                                             Page 6


·1· ·is undisputed that no Hobbs privilege has ever been                                                 ·1· ·Court's judicial notice that the documents are not under
·2· ·asserted.· There is no confidential informant privilege                                             ·2· ·any sealing order, nor are they -- and therefore they
·3· ·here.· And no privilege has ever been asserted by the                                               ·3· ·are public judicial records, your Honor.
·4· ·Government after the warrant was executed.                                                          ·4· · · · · · And I am happy to answer any questions.
·5· · · · · · Second, without a Hobbs order the search                                                   ·5· · · · · · THE COURT:· Where are we going with the request
·6· ·warrant materials automatically became public judicial                                              ·6· ·for judicial notice?· What does that get us?
·7· ·records after execution unless the Government first                                                 ·7· · · · · · MS. ESKOVITZ:· That simply lets us see the
·8· ·moved to seal the court records, which they did not.                                                ·8· ·documents.· We have never seen the search warrant
·9· ·And that is clear under three sources -- it's                                                       ·9· ·materials.· And that's just the beginning so that we can
10· ·undisputed -- California Penal Code Section 1534(a) and                                             10· ·see them.· We are up against the statute of limitations
11· ·the controlling precedent of People v. Hobbs and the                                                11· ·for California torts to plead with specificity in May,
12· ·Judicial Council's Trial Court Records Manual which I                                               12· ·and we simply want to see the materials.
13· ·know the Courts are mandated to follow.                                                             13· · · · · · THE COURT:· Well, what I normally have in a
14· · · · · · And, third, the time has expired for the                                                   14· ·request for judicial notice is a copy of the thing that
15· ·Government to now move to seal, which it still has not                                              15· ·you want me to take judicial notice of.· It's an
16· ·done, because these court records have been public                                                  16· ·unusual -- normally, when somebody asks for judicial
17· ·judicial documents since November 3rd.· So there is no                                              17· ·notice, that's what they are asking for.
18· ·justification for sealing that's now available.· The                                                18· · · · · · It seems that what you are asking for here is a
19· ·Respondents failed to provide any evidence of                                                       19· ·disclosure of records under the Government Code, under
20· ·confidential official information to any of the                                                     20· ·the Public Records Act.
21· ·misdemeanor warrant materials within ten days after                                                 21· · · · · · MS. ESKOVITZ:· No.· We have been told by the
22· ·execution of the warrant.· And you simply cannot put the                                            22· ·Sheriff that they are under seal.· So it would help us
23· ·toothpaste back into the tube.                                                                      23· ·show that this is not true when the Court simply looks
24· · · · · · So the Respondents said there's no recourse for                                            24· ·at its own records and takes judicial notice that there
25· ·the Sheriff failing to return the warrant within ten                                                25· ·is the search warrant records and that they are not
26· ·days, but whether there's any recourse there's certainly                                            26· ·under seal.· That's our problem too, your Honor, that we
27· ·no reward.· Regardless of whether that warrant was                                                  27· ·do not have a docket entry and it is a court record.· So
28· ·returned, these are public court records.· And it's this                                            28· ·we simply want the Court to take judicial notice of its

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f




   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                             Page 7                Case No. BCV-20-100711                                                             Page 8


·1· ·own record.                                                                                         ·1· ·Because there may be times at which the prosecuting
·2· · · · · · THE COURT:· All right.· Mr. Jenkins.                                                       ·2· ·agency or the police agency must need more time to
·3· · · · · · MR. JENKINS:· Good morning, your Honor.                                                    ·3· ·complete their investigation.
·4· · · · · · I think what the problem here is, is that                                                  ·4· · · · · · So the premise that just because within ten
·5· ·Apothio could have filed a motion to unseal records.                                                ·5· ·days this occurred or did not occur therefore there must
·6· ·And at that point, at that hearing, there could have                                                ·6· ·be -- the records must be public records and judicially
·7· ·been a determination, one, if there was a valid seal or                                             ·7· ·noticed doesn't really hold water.
·8· ·if it still existed.· But what they are trying to do is                                             ·8· · · · · · Furthermore, even if the Court today were to
·9· ·to take judicial notice that because some type of                                                   ·9· ·determine that these records were public records -- and
10· ·documents were not submitted that therefore these                                                   10· ·to do so I think you would have to make a legal finding
11· ·records should be public records.                                                                   11· ·that any order sealing these records is invalid.· But if
12· · · · · · However, the statute they cite indicates that                                              12· ·you were even to do that, under the Government Code
13· ·within ten days that this -- after a warrant is served                                              13· ·there is a possibility for an agency to come forward and
14· ·that a police agency has a duty to return these                                                     14· ·say that there is -- that these records are privileged.
15· ·documents, return these documents to the court, the                                                 15· · · · · · And, moreover, in this motion at hand, if the
16· ·return of warrant.· However, the appellate courts that                                              16· ·Court were to begin that type of analysis to say these
17· ·have looked at this have indicated that there is no                                                 17· ·should be public records, other agencies -- Petitioner
18· ·recourse.                                                                                           18· ·uses the word "Government."· But here, in this action,
19· · · · · · And if you look to the case cited in PSC, by                                               19· ·the parties that have been named are the Kern County
20· ·me, the Court there spent a considerable amount of time                                             20· ·Sheriff's Office, the Sheriff, and one of the Sheriff's
21· ·expounding on the fact that the Court should not impede                                             21· ·deputies.· They have not named other appendages of the
22· ·upon the ability of the police agency or the prosecutory                                            22· ·Government which may have an interest in keeping these
23· ·agency from -- or the prosecuting agency from conducting                                            23· ·records sealed.· And that's one of the things that is
24· ·a criminal investigation.                                                                           24· ·talked about in PSC.
25· · · · · · So that would surmise that, taking that                                                    25· · · · · · There they talked about the fact that, one, the
26· ·statutory interpretation in the totality, that the                                                  26· ·Court has the inherent power because -- to seal a
27· ·Court's view is while there is some duty that exists it                                             27· ·record, a warrant record, because the Court is the one
28· ·certainly is not a duty that occurs within ten days.                                                28· ·who issues these warrants.· They have the inherent power

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f
             Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 4 of 10
   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                             Page 9                Case No. BCV-20-100711                                                            Page 10


·1· ·to oversee the conduct under the warrant process.· And,                                             ·1· ·records that are not currently sealed.· That's our
·2· ·two, they explicitly point out that a prosecutor might                                              ·2· ·entire point.· That's why we are in this precarious
·3· ·have an interest in these records becoming public prior                                             ·3· ·position.· Because there is -- we are just asking the
·4· ·to an Indictment.                                                                                   ·4· ·Court simply to look at what is on the docket, what
·5· · · · · · So I think what the Petitioner is asking this                                              ·5· ·exists, not to make any factual findings or any legal
·6· ·Court to do is to make several legal and factual                                                    ·6· ·conclusions.· And that is proper judicial notice.
·7· ·findings under a motion for judicial notice, which is                                               ·7· · · · · · THE COURT:· Well, hold on.· Hold on there.
·8· ·improper on its face and which could have been done via                                             ·8· ·Wait.
·9· ·a regular motion for unsealing of these records,                                                    ·9· · · · · · MS. ESKOVITZ:· Excuse me.· I'm sorry.
10· ·noticing all the interested parties.· That is not                                                   10· · · · · · THE COURT:· Excuse me.· Yeah.
11· ·something that is unusual or arduous.· That could have                                              11· · · · · · When you say you are not asking me to make any
12· ·been done.· That could have been served on the local                                                12· ·legal conclusions, you know, I am led to believe that
13· ·prosecuting agency, on the Sheriff's Department.· And                                               13· ·there is an order sealing these records, and you are
14· ·then a Judge, possibly Judge Brumfield, could have sat                                              14· ·asking me to undo that.
15· ·and heard argument as to whether or not these records,                                              15· · · · · · Isn't that the effect of what you are asking me
16· ·one, existed in the court's records; two, and if they                                               16· ·to do?
17· ·did, whether or not there was a valid privilege that                                                17· · · · · · MS. ESKOVITZ:· No, your Honor.· Actually, we
18· ·outweighed the disclosure in making these public                                                    18· ·are just asking you to look at the docket and conclude
19· ·records.                                                                                            19· ·that there is no legal order to seal.· The only -- the
20· · · · · · So I think all those things lead us to the                                                 20· ·only evidence that is in the record is undisputed.· The
21· ·conclusion that this motion itself is improper and that                                             21· ·only thing we are talking about is the electronic
22· ·Petitioner should file a more appropriate motion or seek                                            22· ·signature page of the warrant that checked off seal
23· ·a more appropriate remedy either under the Government                                               23· ·granted, which is always the discretionary seal before a
24· ·Code or through the court system.· And that's not what's                                            24· ·warrant is executed.· That's the only thing that exists
25· ·happened here.                                                                                      25· ·in the record.· There is no Court order in the record.
26· · · · · · THE COURT:· Ms. Eskovitz.                                                                  26· ·We are just asking the Court to take judicial notice of
27· · · · · · MS. ESKOVITZ:· Thank you, your Honor.                                                      27· ·that.
28· · · · · · First of all, a party can't move to unseal                                                 28· · · · · · By law, that check, that electronic signature

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f




   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                            Page 11                Case No. BCV-20-100711                                                            Page 12


·1· ·page check for the discretionary pre-execution seal, by                                             ·1· ·sealed, and they never did that.· So ten days after the
·2· ·law, under 1534(a), that expired when the warrant was                                               ·2· ·execution the judicial records became public.
·3· ·executed.· It's black letter law that Courts routinely                                              ·3· · · · · · THE COURT:· Well --
·4· ·notice the legal effect of their own court records.                                                 ·4· · · · · · MS. ESKOVITZ:· The Government --
·5· ·That's under Saunders.· And that's all we are asking the                                            ·5· · · · · · THE COURT:· So let me just ask you.· Are you
·6· ·Court to do.                                                                                        ·6· ·basing that on -- do you have the Affidavit that was
·7· · · · · · Second, Mr. Jenkins discusses whether there's a                                            ·7· ·filed or offered up in support of the warrant itself?
·8· ·need to return the warrant or not in a timely fashion,                                              ·8· · · · · · MS. ESKOVITZ:· No, your Honor.· It has never
·9· ·but that's irrelevant to this particular motion.· It                                                ·9· ·been provided to us, even though it's a public judicial
10· ·doesn't matter whether the warrant has or has not been                                              10· ·record.
11· ·returned.· These records are judicial records.· Whether                                             11· · · · · · THE COURT:· So how do you know there wasn't a
12· ·the Sheriff is holding them or the court, these are                                                 12· ·request to seal in the Affidavit?
13· ·public judicial records.· It doesn't matter where or                                                13· · · · · · MS. ESKOVITZ:· Because, your Honor, if there
14· ·whether they have been returned.                                                                    14· ·had been a request to seal there would be a docket entry
15· · · · · · Under PSC, which Mr. Jenkins relies on, in                                                 15· ·or some number after execution of the warrant.· Because
16· ·fact, that's exactly the point of that case.· There the                                             16· ·before execution of the warrant the only thing there is,
17· ·District Attorney, three days after the warrant was                                                 17· ·is the discretionary granting of a seal pre-execution.
18· ·executed, came to the Court and moved to seal the                                                   18· ·But, by law, ten days after execution all of those
19· ·record.· That never happened here.· That's the whole                                                19· ·judicial records become public unless there are
20· ·point.· And the Court there found that even just moving                                             20· ·on-the-record findings by a Court, which would mean that
21· ·to seal without on-the-record Court findings of why                                                 21· ·there was actually a request to seal and then
22· ·there was this two-step balancing act, why, in fact, it                                             22· ·on-the-record findings would have been made.· That never
23· ·was not sealed or should be sealed, that had to happen.                                             23· ·happened here.· And we are simply asking the Court to
24· ·So PSC is dispositive here.· And, in fact, that's                                                   24· ·take judicial notice of the fact that there is no docket
25· ·exactly what didn't happen here.                                                                    25· ·entry, no on-the-record findings, no sealing request was
26· · · · · · The Government is saying we want on-the-record                                             26· ·ever made post-execution of the warrant.
27· ·findings at the least.· But they had an opportunity to                                              27· · · · · · Your Honor, may I go on?
28· ·come to the Court and ask for these documents to be                                                 28· · · · · · THE COURT:· I am just looking at your motion.

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f
             Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 5 of 10
   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                            Page 13                Case No. BCV-20-100711                                                            Page 14


·1· · · · · · So what you want me to do is look at the --                                                ·1· ·with the executive function of prosecuting crimes.
·2· ·well, first of all, is there a criminal case going on                                               ·2· · · · · · If we were to take her interpretation to its
·3· ·here?                                                                                               ·3· ·logical conclusion, a Court then, after ten days,
·4· · · · · · MS. ESKOVITZ:· No, your Honor.                                                             ·4· ·whether or not the records are, in fact, submitted to
·5· · · · · · THE COURT:· So no Complaint has been filed.                                                ·5· ·the court, whether the return has been completed because
·6· · · · · · MS. ESKOVITZ:· Against Apothio?                                                            ·6· ·the investigation is ongoing, or whether or not the
·7· · · · · · THE COURT:· Well, yeah.· I mean, I am just                                                 ·7· ·prosecuting agency has completed its investigation, the
·8· ·saying that this warrant hasn't been -- has not led to                                              ·8· ·Court, on its own -- I guess by own function of the law
·9· ·anybody being arrested, I guess.                                                                    ·9· ·these records would be public.· And then somehow, I
10· · · · · · MS. ESKOVITZ:· Correct, your Honor.· There is                                              10· ·guess, in each individual criminal case then it would be
11· ·no case.· And, indeed, in Mr. Jenkins' declaration                                                  11· ·on whatever agency -- either it's the prosecuting agency
12· ·there's no evidence that there's even an ongoing                                                    12· ·and/or the investigating agency -- to go and seek this
13· ·investigation.· There's just "upon information and                                                  13· ·motion.
14· ·belief."· The Government has not come forward to provide                                            14· · · · · · My point being, even if that is the case, I
15· ·any evidence of any investigation.                                                                  15· ·don't have one which -- one, the proposition that there
16· · · · · · THE COURT:· Mr. Jenkins, you want to comment on                                            16· ·is not sufficient evidence in the record today to
17· ·that?                                                                                               17· ·support that notion goes to the fact that a motion for
18· · · · · · MR. JENKINS:· Your Honor, in my declaration it                                             18· ·judicial notice is not something that should require the
19· ·is on information and belief.· I have been told by -- I                                             19· ·judicial officer to make factual or evidentiary
20· ·have been told that there is an ongoing criminal                                                    20· ·findings.· It should make -- it makes -- the Court
21· ·investigation.                                                                                      21· ·simply takes notice that a fact exists.
22· · · · · · And I would point out that Ms. Eskovitz spent a                                            22· · · · · · And so if, for instance, Ms. Eskovitz is
23· ·significant amount of time saying that these records,                                               23· ·correct in that there needs to be some evidence on the
24· ·after ten days, are automatically records for judicial                                              24· ·record that needs to be explored by the Court, then she
25· ·notice -- public records for judicial notice.· I'd point                                            25· ·ought to have served the proper agencies.· She served
26· ·out that type of interpretation of the criminal case law                                            26· ·one of them.· And that is the attorney of record for
27· ·smacks in the face of the Separation of Powers Doctrine                                             27· ·that agency, namely the Sheriff's Department.
28· ·wherein the judiciary would then be able to interfere                                               28· · · · · · I issued a -- I submitted a declaration that

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f




   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                            Page 15                Case No. BCV-20-100711                                                            Page 16


·1· ·indicated there is an ongoing criminal investigation.                                               ·1· ·this Court and move to seal the search warrant materials
·2· ·But she did not serve the District Attorney.· She did                                               ·2· ·after the warrant was executed.· That's black letter
·3· ·not name them in the underlying action, who then could                                              ·3· ·law.· There's no debate about the law there.· 1534(a)
·4· ·have presented evidence of whether or not they are                                                  ·4· ·says it expressly that ten days after the warrant is
·5· ·investigating it.· And that could ultimately have                                                   ·5· ·executed those materials shall become public records.
·6· ·resolved the issue once and for all today, where the                                                ·6· · · · · · So absent any on-the-court record -- any
·7· ·Court could have made a determination that these records                                            ·7· ·on-the-record Court findings, which are simply asking
·8· ·are public judicially noticeable records.· And then the                                             ·8· ·the Court to examine the docket and take judicial notice
·9· ·prosecuting agency there could have said, "however, we                                              ·9· ·that they don't exist, there is no -- there is no motion
10· ·are in the process of investigating this, and we think                                              10· ·here or order to seal.· So there's no notice issue.
11· ·that they should remain sealed."                                                                    11· · · · · · And under People vs. Oppel, a 1990 case, it's
12· · · · · · So I think what she is asking this Court to do,                                            12· ·clear that the Affidavit of an attorney such as
13· ·again, is something that goes beyond a simple look to                                               13· ·Mr. Jenkins here made on information and belief cannot
14· ·your records, your Honor, and see that there is -- that                                             14· ·as a matter of law be construed to be evidence.· An
15· ·these things don't exist.· But then she is asking you to                                            15· ·Affidavit made on information and belief cannot
16· ·make a factual or legal finding based off of those                                                  16· ·constitute the requisite factual foundation for any
17· ·things.· She said these records must then be publicly                                               17· ·prima facie showing that's necessary to seal search
18· ·judicial noticed -- or records that can be publicly                                                 18· ·warrant materials.· Nor are we asking the Court to make
19· ·judicial noticed.· I think therein lies the problem is                                              19· ·any factual findings, because the burden was on the
20· ·while you may be able to take notice of the court's own                                             20· ·Government to come to this Court and simply make a
21· ·records you then cannot turn around and make a legal                                                21· ·motion to seal in a timely fashion.
22· ·conclusion that that means because something does not                                               22· · · · · · THE COURT:· Ms. Eskovitz, you are asking me,
23· ·exist ergo this must be true.· That is not judicial                                                 23· ·apparently when this proceeding is over, to go walk over
24· ·notice.                                                                                             24· ·to the criminal division counter, ask a clerk to give me
25· · · · · · THE COURT:· Ms. Eskovitz.                                                                  25· ·the file, look in the file, and tell you things.
26· · · · · · MS. ESKOVITZ:· Thank you, your Honor.                                                      26· · · · · · Why should I have to do that?
27· · · · · · I think that Mr. Jenkins has this burden                                                   27· · · · · · MS. ESKOVITZ:· Well, your Honor, all we are
28· ·backwards.· It was upon the District Attorney to come to                                            28· ·asking you to do is take judicial notice of the fact

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f
             Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 6 of 10
   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                            Page 17                Case No. BCV-20-100711                                                            Page 18


·1· ·that the search warrant materials are public judicial                                               ·1· ·are simply asking you to take judicial notice of the
·2· ·records.· That is something the Courts have already held                                            ·2· ·legal effects of the court's records, which is black
·3· ·the Court can take judicial notice of.· Courts routinely                                            ·3· ·letter law that you are authorized to do.
·4· ·take judicial notice that the legal effects of court                                                ·4· · · · · · THE COURT:· So your position is that if I take
·5· ·records.· That's all we are asking the Court to do.                                                 ·5· ·judicial notice of a docket entry or a record that you
·6· · · · · · Under PSC, Mr. Jenkins is confusing what was                                               ·6· ·believe is now a public record, that the effect of my
·7· ·the holding in that case.· The Court specifically held                                              ·7· ·taking judicial notice is that it's now a public record?
·8· ·in that case that there is no privilege or exception for                                            ·8· · · · · · MS. ESKOVITZ:· Well, the effect would be that
·9· ·an ongoing criminal investigation.· If there were, it                                               ·9· ·we would have confirmation to be able to look at the
10· ·would be the case that in every single District Attorney                                            10· ·search warrant materials.· When we called the Sheriff's
11· ·case the District Attorney would simply say it's still                                              11· ·Office they just said, well, it's sealed, we need
12· ·sealed.· We have an ongoing criminal investigation.· So                                             12· ·guidance from the Court.
13· ·if we don't return the warrant for a year and your                                                  13· · · · · · And our point is it's not sealed.· And we can't
14· ·statute of limitation runs, too bad.· You don't have a                                              14· ·prove the negative, but the Court certainly can.· The
15· ·right to see it.                                                                                    15· ·Court can take judicial notice that the search warrant
16· · · · · · The Court has rejected that.· It's undisputed.                                             16· ·materials exist, those are judicial records, and that
17· ·It's black letter law that within ten days after the                                                17· ·they are public.· That's the legal effect of these
18· ·execution of a warrant, if they would like to seal                                                  18· ·judicial records if there's no sealing order.
19· ·anything in the record with limited redactions, it is                                               19· · · · · · THE COURT:· Okay.· So you are saying there is
20· ·the District Attorney's duty to come before the Court                                               20· ·no sealing order.
21· ·and ask your Honor to seal parts of the record.· These                                              21· · · · · · MS. ESKOVITZ:· Correct, your Honor.
22· ·are court records.· This is not sensitive, ongoing                                                  22· · · · · · THE COURT:· Mr. Jenkins, is there a sealing
23· ·investigation filed with the Sheriff.                                                               23· ·order?
24· · · · · · We are only asking for the search warrant                                                  24· · · · · · MR. JENKINS:· Your Honor, based on the face of
25· ·materials which are judicial court records.· And we are                                             25· ·the warrant there appears to be a sealing order.· The
26· ·only asking your Honor to simply take judicial notice of                                            26· ·effect of what that order is I am not aware because I
27· ·its own records.· That's all we are asking you to do.                                               27· ·was not present when the Court granted that order.· And,
28· ·We are not asking you to make any factual findings.· We                                             28· ·again, that goes to --

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f




   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                            Page 19                Case No. BCV-20-100711                                                            Page 20


·1· · · · · · THE COURT:· I'm just -- stop, Mr. Jenkins.                              I                  ·1· ·Hobbs seal was not requested and a Hobbs seal was not
·2· ·am just asking is there a sealing order.                                                            ·2· ·granted, which the Court can take judicial notice of.
·3· · · · · · MR. JENKINS:· Based off the face of the                                                    ·3· ·In other words, there is no confidential informant.
·4· ·warrant, which is the only information I have, yes.                                                 ·4· · · · · · THE COURT:· Okay.
·5· · · · · · THE COURT:· And do you have contrary                                                       ·5· · · · · · MS. ESKOVITZ:· The only thing that was granted
·6· ·information, Ms. Jenkins [sic], that there is no sealing                                            ·6· ·on the record was the discretionary seal pre-execution.
·7· ·order?                                                                                              ·7· · · · · · THE COURT:· All right.
·8· · · · · · MR. JENKINS:· No.                                                                          ·8· · · · · · MS. ESKOVITZ:· So we are simply asking the
·9· · · · · · THE COURT:· I mean Ms. Eskovitz.                                                           ·9· ·Court to take judicial notice of that, that other than
10· · · · · · MS. ESKOVITZ:· Mr. Jenkins is referring to the                                             10· ·this pre-execution discretionary seal there is no Hobbs
11· ·electronic signature page of the warrant that simply                                                11· ·seal in this case.· And the Government has never moved
12· ·checks off the seal is granted.· That's always the case                                             12· ·to seal these records after execution of the warrant,
13· ·before execution of a warrant so that there's a surprise                                            13· ·and therefore they are public judicial records.· That's
14· ·when a search happens.                                                                              14· ·just the legal effect of the court records, which is a
15· · · · · · THE COURT:· Ms. Eskovitz, that is not always --                                            15· ·valid judicial notice finding.
16· · · · · · MS. ESKOVITZ:· Yes, your Honor.                                                            16· · · · · · THE COURT:· So Mr. Jenkins, your comments.
17· · · · · · THE COURT:· I can take judicial notice of the                                              17· · · · · · MR. JENKINS:· Your Honor, I just think, you
18· ·fact that that is not always the case.· The seal is not                                             18· ·know, our -- I think what the problem here is that there
19· ·always granted.· I sign search warrants.                                                            19· ·is a statutory interpretation that is Draconian in view
20· · · · · · MS. ESKOVITZ:· That's why in this --                                                       20· ·of -- especially when our Supreme Court has recently
21· · · · · · THE COURT:· That's why I am asking the question                                            21· ·said in The City vs. Upland and in the view of statutory
22· ·is there a sealing order.                                                                           22· ·interpretation where you must look to the totality of
23· · · · · · MS. ESKOVITZ:· So just to be clear, your                                                   23· ·it.· I think in a vacuum, if you were to take all things
24· ·Honor -- if I misstated it, I apologize.· The only thing                                            24· ·as Ms. Eskovitz has presented them, that would appear to
25· ·that exists -- there are no findings of the Court.· The                                             25· ·be true.· But in a broader, more reasonable context they
26· ·only thing that exists is that the discretionary seal on                                            26· ·are not.
27· ·the electronic signature page where a seal is requested                                             27· · · · · · If you look at the various duties and the
28· ·and a seal granted, a seal was requested and granted.                                A              28· ·division of power that our Constitution has where we

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f
             Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 7 of 10
   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                            Page 21                Case No. BCV-20-100711                                                            Page 22


·1· ·have this judiciary body but we also have independent                                               ·1· ·sorry?
·2· ·and equal executive bodies who have their own functions,                                            ·2· · · · · · THE COURT:· We have got a little feedback.· Go
·3· ·I think her view runs into the face of that.· And I                                                 ·3· ·ahead.
·4· ·think what we have here is just, as I said at the                                                   ·4· · · · · · MR. JENKINS:· This is just an unusual motion
·5· ·beginning, an order to unseal or make records public                                                ·5· ·where we are attempting, via the vehicle of judicial
·6· ·that is being masqueraded as a request for judicial                                                 ·6· ·notice, to make legal and factual findings that I think
·7· ·notice.                                                                                             ·7· ·is just improper.· So that's just my position of it.
·8· · · · · · What is judicial notice is that the County of                                              ·8· ·And I will submit on that.
·9· ·Kern is a political subdivision of the State of                                                     ·9· · · · · · THE COURT:· Ms. Eskovitz, I keep coming back to
10· ·California.· Whether the effect of an order and whether                                             10· ·this idea that, you know, when I am asked to take
11· ·or not what was said to Judge Brumfield to request a                                                11· ·judicial notice of things, whatever it is I am asked to
12· ·seal, those things are not judicial notice.· And I                                                  12· ·take judicial notice of is in front of me.· It's not.
13· ·think -- and as I said before, there's a conflation here                                            13· ·Nothing is in front of me right now.
14· ·of the Government.· But where you are in a Writ of                                                  14· · · · · · MS. ESKOVITZ:· Your Honor, may I?
15· ·Mandate and you name specific parties and then you file                                             15· · · · · · THE COURT:· Yes.
16· ·a motion to specific parties, you have a duty, if you                                               16· · · · · · MS. ESKOVITZ:· So what's in front of -- the
17· ·are seeking something, to have all interested parties                                               17· ·record that is in front of you, your Honor, is the
18· ·noticed.                                                                                            18· ·search warrant itself with the date on it and the
19· · · · · · Whatever other duties those parties may or may                                             19· ·electronic signature page that shows there's no Hobbs
20· ·not have under your view of the law, if you are coming                                              20· ·request, no confidential informant.· That's all that is
21· ·to court, saying, well, this never happened and this                                                21· ·in the record.
22· ·never happened and this never happened and make this                                                22· · · · · · If there had been a Court order with findings
23· ·finding and there must be judicial notice, typically the                                            23· ·or a motion by the District Attorney to seal anything
24· ·way it works is every party is noticed, and therefore                                               24· ·post-execution of the warrant, then that would be in the
25· ·they can have an opportunity to make a complete record.                                             25· ·record.· That's why we are simply asking the Court to
26· ·That has not happened here.                                                                         26· ·take judicial notice.· We have no motion to oppose for
27· · · · · · And I would just say, I mean, this is an                                                   27· ·unsealing because these documents are already unsealed.
28· ·unusual motion in that we are trying to have -- I'm                                                 28· ·They are public.· So Mr. Jenkins asks us to do what is

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f




   APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                     APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
   Case No. BCV-20-100711                                                            Page 23                Case No. BCV-20-100711                                                            Page 24


·1· ·improper.· We can't move to unseal something that is                                                ·1· ·or order after November 3rd.· That's all we are asking
·2· ·already unsealed.· The Courts have held that.                                                       ·2· ·you to do is to look at the records and take judicial
·3· · · · · · So simply, your Honor, all we are asking you to                                            ·3· ·notice of their legal effect.· That's it.· From there,
·4· ·do is to take judicial notice that the search warrant                                               ·4· ·then we are entitled to the judicial warrant materials
·5· ·materials were executed and ten days after that                                                     ·5· ·regardless of whether they are improperly being withheld
·6· ·execution they are public judicial records.                                                         ·6· ·or not.
·7· · · · · · THE COURT:· Where are those search warrant                                                 ·7· · · · · · THE COURT:· I understand what you are trying to
·8· ·materials?                                                                                          ·8· ·do, Ms. Eskovitz.· I am trying to get you to understand
·9· · · · · · MS. ESKOVITZ:· That's a great question, your                                               ·9· ·what you are asking me to do.· I don't have the records
10· ·Honor.                                                                                              10· ·in front of me.· It doesn't seem like it's my job to
11· · · · · · THE COURT:· Okay.· That is a great question.                                               11· ·drive out to the Sheriff's Department and find out what
12· ·So where should I look for those things?· How far --                                                12· ·they have and ask to look at them.
13· ·should I drive to the Sheriff's Department and look for                                             13· · · · · · You know, normally, when people ask me to take
14· ·those things?· Where should I find those things?· That's                                            14· ·judicial notice of something, whatever it is they want
15· ·what I am trying to get at here.                                                                    15· ·me to take judicial notice of is very specific.· And if
16· · · · · · MS. ESKOVITZ:· Your Honor, by law, they are                                                16· ·it happens to be a document, they put it in front of me.
17· ·required to be in the court records.                                                                17· ·In the Rules of Court that is a requirement.
18· · · · · · THE COURT:· Okay.· Where are those records?                                                18· · · · · · In this proceeding it seems to me that what you
19· · · · · · MS. ESKOVITZ:· Well, presumably -- I don't know                                            19· ·are asking me to do is order a disclosure of records
20· ·where the court records are.· That's exactly what we are                                            20· ·that you believe are public.· And then I suppose you
21· ·trying to get your assistance with here.                                                            21· ·could, in this civil proceeding, ask me to take judicial
22· · · · · · THE COURT:· You want me to investigate for you.                                            22· ·notice of them.· But first you want me to have them
23· · · · · · MS. ESKOVITZ:· No, your Honor.· We are simply                                              23· ·disclosed.
24· ·asking you to take judicial notice, and then we can get                                             24· · · · · · MS. ESKOVITZ:· Your Honor, if I may?
25· ·access to them.· It's not -- we want you to take                                                    25· · · · · · THE COURT:· Yes.
26· ·judicial notice of what is in the record, which is the                                              26· · · · · · MS. ESKOVITZ:· We are not asking you, in this
27· ·search warrant materials, and ten days after the                                                    27· ·particular and very very narrow motion, to have anything
28· ·execution they became public because there was no motion                                            28· ·moved to disclose.· What we are asking you to do is to

                             Superior Court of the State of California                                                                Superior Court of the State of California
                                        County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                 County of Kern                   May 13, 2020 10:05AM   YVer1f
                      Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 8 of 10
      APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                                  APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
      Case No. BCV-20-100711                                                                       Page 25                  Case No. BCV-20-100711                                                                         Page 26


·1· ·take judicial notice of the legal effect of the search                                                            ·1· ·narrow motion.· And actually not taking judicial notice
·2· ·warrant that is sitting before you.                                                                               ·2· ·of the search warrant and that it's a public judicial
·3· · · · · · In fact, failure to take judicial notice that                                                            ·3· ·record would be creating new law.
·4· ·this search warrant is a public judicial record would be                                                          ·4· · · · · · THE COURT:· All right.· Anything else,
·5· ·making new law.· Because you would be then -- the Court                                                           ·5· ·Mr. Jenkins?
·6· ·would, in effect, be saying that the Sheriff's Office                                                             ·6· · · · · · MR. JENKINS:· No, your Honor.· I submit.
·7· ·can hold onto the documents and therefore get around the                                                          ·7· · · · · · THE COURT:· All right.· Counsel, I will take it
·8· ·Court and the law.· So if the Sheriff refuses to return                                                           ·8· ·under submission.
·9· ·documents that it's required to return then the Court is                                                          ·9· · · · · · MR. JENKINS:· Thank you, your Honor.
10· ·unable to take judicial notice of its own documents?                                                              10· · · · · · MS. ESKOVITZ:· Thank you very much, your Honor.
11· ·That is not the law.· That is rewarding the Sheriff for                                                           11· · · · · · THE COURT:· All right.
12· ·evading revealing these documents.                                                                                12· · · · · · (The proceedings are concluded.)
13· · · · · · But, your Honor, to be very clear, we are not                                                            13· · · · · · · · · · · · · ·---o0o---
14· ·asking you to order any return in this motion                                                                     14
15· ·particularly before the Court today.· We are not asking                                                           15
16· ·you to unseal anything.· We are simply asking for a very                                                          16
17· ·narrow judicial notice of the search warrant that is                                                              17
18· ·before you and that ten days after execution it's a                                                               18
19· ·public judicial record.· That's the legal effect of that                                                          19
20· ·search warrant.· There is no -- if there had been                                                                 20
21· ·Mr. Jenkins would give you any Court order, a docket                                                              21
22· ·entry, and findings that the Court made to continue to                                                            22
23· ·seal it after execution.                                                                                          23
24· · · · · · We are simply asking you to look at the search                                                           24
25· ·warrant and take judicial notice of it, that it's a                                                               25
26· ·public judicial record.· That's all we are asking you to                                                          26
27· ·do in this particular motion so that we may begin the                                                             27
28· ·process of seeing these documents.· But this is a very                                                            28

                                           Superior Court of the State of California                                                                       Superior Court of the State of California
                                                      County of Kern                   May 13, 2020 10:05AM   YVer1f
                                                                                                                                                                      County of Kern                       May 13, 2020 10:05AM




      APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                                  APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
      Case No. BCV-20-100711                                                                       Page 27                  Case No. BCV-20-100711                                                            ·Index: --o0o--..court

·1· ·STATE OF CALIFORNIA· )                                                                                                                           alleged 4:8                BCV-20-100711 3:14       comment 13:16
                                                                                                                                          -
· · · · · · · · · · · · · ) ss:                                                                                                                       amount 7:20 13:23          begin 8:16 25:27         comments 20:16
·2· ·COUNTY OF KERN· · · ·)
                                                                                                                             --o0o-- 3:4              analysis 8:16              beginning 6:9 21:5       Complaint 13:5
·3                                                                                                                                                    and/or 3:10 14:12          behalf 3:26              complete 8:3 21:25
                                                                                                                                          1           apologize 19:24            belief 13:14,19 16:13,   completed 14:5,7
·4
                                                                                                                                                                                  15
                                                                                                                             10 3:3,12                Apothio 3:13 4:4,10,                                conclude 10:18
·5                                                                                                                                                     26,27 7:5 13:6            black 11:3 16:2 17:17
                                                                                                                             1534(a) 5:10 11:2 16:3                                                       conclusion 9:21 14:3
                                                                                                                                                                                  18:2
·6· · · · · · I, Diana L. Dyson, CSR No. 10781, Official                                                                                              apparently 16:23                                     15:22
                                                                                                                             1990 16:11                                          bodies 21:2
                                                                                                                                                      appeal 4:27                                         conclusions 10:6,12
·7· ·Certified Shorthand Reporter of the State of California,                                                                                                                    body 21:1
                                                                                                                                          2           appearances 3:10                                    conduct 9:1
·8· ·Kern County Superior Court, do hereby certify that the                                                                                                                      BRADSHAW 3:3
                                                                                                                                                      appears 18:25                                       conducted 4:6
                                                                                                                             2019 4:20                                           broader 20:25
·9· ·foregoing transcript in the matter of APOTHIO LLC VS.                                                                                            appellate 7:16                                      conducting 7:23
                                                                                                                             2020 3:1,7                                          Brumfield 9:14 21:11
                                                                                                                                                      appendages 8:21                                     confidential 5:2,20
10· ·KERN COUNTY SHERIFF'S OFFICE, et al., Case No.                                                                                                                              burden 15:27 16:19        20:3 22:20
                                                                                                                                                      April 3:1,7
                                                                                                                                          3
11· ·BCV-20-100711, April 30, 2020, consisting of pages                                                                                                                                                   confirmation 18:9
                                                                                                                                                      arduous 9:11
                                                                                                                                                                                               C
                                                                                                                             3(a) 3:7                                                                     conflation 21:13
12· ·numbered 1 through 27, inclusive, is a complete, true,                                                                                           argument 9:15
                                                                                                                             30 3:1                                              CA 3:1                   confusing 17:6
                                                                                                                                                      arrested 13:9
13· ·and correct transcription of the stenographic notes as                                                                                                                                               considerable 7:20
                                                                                                                             3rd 4:20 5:17 24:1       asks 6:16 22:28            calendar 3:12
14· ·taken by me to the best of my ability under the                                                                                                                             California 5:10 6:11     constitute 16:16
                                                                                                                                                      asserted 5:2,3
                                                                                                                                          6                                       21:10                   Constitution 20:28
15· ·extraordinary circumstances of remote appearances and/or                                                                                         assistance 23:21
                                                                                                                                                                                 called 18:10             construed 16:14
                                                                                                                             6 3:7                    attempting 22:5
16· ·facial coverings in the above-entitled matter.                                                                                                                              case 3:14 7:19 11:16     context 20:25
                                                                                                                                                      attorney 11:17 14:26        13:2,11,26 14:10,14
17· · · · · · Dated this 12th day of May, 2020.                                                                                           8            15:2,28 16:12 17:10,11     16:11 17:7,8,10,11      continue 25:22
                                                                                                                                                       22:23                      19:12,18 20:11          contrary 19:5
18                                                                                                                           8:30 3:11                Attorney's 17:20           check 10:28 11:1         controlling 5:11
19                                                                                                                                                    authorized 18:3            checked 10:22
                                                                                                                                          A                                                               copy 6:14
                                                                                                                                                      automatically 5:6          checks 19:12
20                                                                                                                                                                                                        correct 13:10 14:23
                                                                                                                             ability 3:8 7:22          13:24
                                                                                                                                                                                 circumstances 3:9         18:21
21                                                                                                                           absent 16:6              aware 18:26
                                                                                                                                                                                 cite 7:12                Council's 5:12
22                                                                                                                           access 23:25                                        cited 7:19               Counsel 3:25 26:7
                                                                                                                                                                    B
                                                                                                                             act 6:20 11:22                                      City 20:21               counter 16:24
23
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·______________________________________                                            action 4:10 8:18 15:3    back 5:23 22:9                                      County 3:12,13 4:5
                                                                                                                                                                                 civil 24:21
24·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Diana L. Dyson, CSR 10781, RPR, CRR                                               Affidavit 12:6,12        backwards 15:28                                      8:19 21:8
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Certified Realtime Reporter                                                                                                           clear 5:9 16:12 19:23
                                                                                                                              16:12,15                bad 17:14                   25:13                   court 3:7,11,12,19,22,
25·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Official Court Reporter
                                                                                                                             agencies 8:17 14:25                                                           24 4:1,27 5:8,12,16,28
                                                                                                                                                      BAKERSFIELD 3:1            clerk 16:24               6:5,13,23,27,28 7:2,15,
26                                                                                                                           agency 7:14,22,23 8:2,   balancing 11:22            client 4:16               20,21 8:8,16,26,27 9:6,
                                                                                                                              13 9:13 14:7,11,12,27                                                        24,26 10:4,7,10,25,26
27                                                                                                                            15:9                    based 15:16 18:24 19:3     Code 5:10 6:19 8:12       11:4,6,12,18,20,21,28
                                                                                                                                                                                  9:24                     12:3,5,11,20,23,28
28                                                                                                                           ahead 22:3               basing 12:6
                                                                                                                                                                                                           13:5,7,16 14:3,5,8,20,


                                           Superior Court of the State of California                                                                       Superior Court of the State of California
                                                      County of Kern                   May 13, 2020 10:05AM                                                           County of Kern                       May 13, 2020 10:05AM
               Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 9 of 10
APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                           APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
Case No. BCV-20-100711                                                             ·Index: court's..granted    Case No. BCV-20-100711                                                              ·Index: granting..negative

  24 15:7,12,25 16:1,7,8,   disclosure 6:19 9:18       Eskovitz 3:17,18,27        fact 7:21 8:25 11:16,22,      granting 12:17             indisputably 4:24            15:18,19,23 16:8,28
  18,20,22 17:3,4,5,7,16,    24:19                      4:2,4 6:7,21 9:26,27       24 12:24 14:4,17,21                                                                  17:1,3,4,25,26 18:1,5,7,                 M
                                                                                                                great 23:9,11              individual 14:10
  20,22,25 18:4,12,14,15,                               10:9,17 12:4,8,13 13:4,    16:28 19:18 25:3                                                                     15,16,18 19:17 20:2,9,
                            discretionary 10:23
  19,22,27 19:1,5,9,15,                                 6,10,22 14:22 15:25,26                                  guess 13:9 14:8,10         informant 5:2 20:3           13,15 21:6,8,12,23         made 4:15 12:22,26
                             11:1 12:17 19:26 20:6,                               factual 4:28 9:6 10:5
  17,21,25 20:2,4,7,9,14,                               16:22,27 18:8,21 19:9,                                                              22:20                       22:5,11,12,26 23:4,6,       15:7 16:13,15 25:22
                             10                                                    14:19 15:16 16:16,19         guidance 18:12
  16,20 21:21 22:2,9,15,                                10,15,16,20,23 20:5,8,                                                                                          24,26 24:2,4,14,15,21
                                                                                   17:28 22:6                                              information 5:20                                        make 8:10 9:6 10:5,11
  22,25 23:7,11,17,18,20,   discusses 11:7              24 22:9,14,16 23:9,16,                                                                                          25:1,3,4,10,17,19,25,26
                                                                                                                                            13:13,19 16:13,15 19:4,                                 14:19,20 15:16,21
  22 24:7,17,25 25:5,8,9,                               19,23 24:8,24,26 26:10    failed 5:19                                H                                          26:1,2
  15,21,22 26:4,7,11
                            dispositive 11:24                                                                                               6                                                       16:18,20 17:28 21:5,22,
                                                       evading 25:12              failing 5:25                                                                         judicially 8:6 15:8          25 22:6
 court's 6:1 7:27 9:16      dispute 4:28                                                                        hand 8:15                  inherent 8:26,28
                                                       evidence 5:19 10:20        failure 25:3                                                                         judiciary 13:28 21:1        makes 14:20
  15:20 18:2                District 11:17 15:2,28                                                              happen 11:23,25            instance 14:22
                                                        13:12,15 14:16,23 15:4
                             17:10,11,20 22:23                                    farmers' 4:7                                                                         justification 5:18          making 9:18 25:5
 Courtcall 3:15,17                                      16:14                                                   happened 9:25 11:19        interest 8:22 9:3
 courts 5:13 7:16 11:3      division 16:24 20:28       evidentiary 14:19          fashion 11:8 16:21             12:23 21:21,22,26                                                                 Mandate 21:15
                                                                                                                                           interested 9:10 21:17                    K
  17:2,3 23:2               docket 6:27 10:4,18                                   feedback 22:2                 happy 6:4                                                                          mandated 5:13
                                                       examine 16:8                                                                        interfere 13:28
                             12:14,24 16:8 18:5
 coverings 3:10                                                                   file 9:22 16:25 21:15         hear 3:25                                              Katherine 3:17,27 4:4       Manual 5:12
                             25:21                     exception 17:8                                                                      interpretation 7:26
 creating 26:3                                                                    filed 4:10 7:5 12:7 13:5      heard 9:15                  13:26 14:2 20:19,22        keeping 8:22                masqueraded 21:6
                            Doctrine 13:27             Excuse 10:9,10
                                                                                   17:23
 crimes 14:1                                                                                                    hearing 3:5,8 7:6          interview 4:15              Kern 3:12,13 4:5 8:19       materials 4:13,23 5:6,
                            document 24:16             executed 4:18,21 5:4
 criminal 7:24 13:2,20,                                 10:24 11:3,18 16:2,5
                                                                                  find 23:14 24:11                                                                      21:9                        21 6:9,12 16:1,5,18
                                                                                                                held 17:2,7 23:2           invalid 8:11
  26 14:10 15:1 16:24
                            documents 5:17 6:1,8        23:5                                                                                                                                        17:1,25 18:10,16 23:5,
                                                                                  finding 8:10 15:16
  17:9,12
                             7:10,15 11:28 22:27                                                                history 4:7                investigate 23:22                                        8,27 24:4
                                                                                   20:15 21:23                                                                                      L
                             25:7,9,10,12,28           executing 4:12
 crops 4:7                                                                                                      Hobbs 5:1,5,11 20:1,10     investigating 14:12                                     matter 11:10,13 16:14
                                                       execution 4:16 5:7,22      findings 4:27 9:7 10:5
                            Draconian 20:19                                                                      22:19                      15:5,10                    largest 4:6
                                                                                   11:21,27 12:20,22,25                                                                                            means 15:22
                                                        12:2,15,16,18 17:18
               D            drive 23:13 24:11           19:13 20:12 23:6,28
                                                                                   14:20 16:7,19 17:28          hold 8:7 10:7 25:7         investigation 7:24 8:3      law 4:11,19 10:28 11:2,
                                                                                   19:25 22:6,22 25:22                                      13:13,15,21 14:6,7 15:1                                misdemeanor 4:9
                            duties 20:27 21:19          25:18,23                                                                                                        3 12:18 13:26 14:8          5:21
                                                                                                                holding 11:12 17:7          17:9,12,23
 date 22:18                                                                       follow 5:13                                                                           16:3,14 17:17 18:3
                            duty 7:14,27,28 17:20      executive 14:1 21:2                                      Honor 3:18,21,23,28                                     21:20 23:16 25:5,8,11      misstated 19:24
                                                                                                                                           irrelevant 11:9
 days 4:11,20 5:21,26        21:16
                                                       exist 4:17 15:15,23        forward 8:13 13:14             4:3 6:3,26 7:3 9:27                                    26:3
  7:13,28 8:5 11:17 12:1,                                                                                                                  issue 15:6 16:10                                        months 4:5
                                                        16:9 18:16                found 11:20                    10:17 12:8,13,27 13:4,
  18 13:24 14:3 16:4                                                                                             10,18 15:14,26 16:27
                                                                                                                                                                       lead 9:20                   morning 3:2,18,19,23,
                                          E                                                                                                issued 14:28
  17:17 23:5,27 25:18                                  existed 7:8 9:16           foundation 16:16               17:21,26 18:21,24                                     led 10:12 13:8               24 4:3 7:3
                                                       exists 7:27 10:5,24                                       19:16,24 20:17 22:14,     issues 8:28
 debate 16:3                effect 10:15 11:4 18:6,                               front 22:12,13,16,17                                                                 legal 4:28 8:10 9:6         motion 4:26 7:5 8:15
                                                        14:21 19:25,26             24:10,16                      17 23:3,10,16,23 24:24
                             8,17,26 20:14 21:10                                                                                                                        10:5,12,19 11:4 15:16,      9:7,9,21,22 11:9 12:28
 declaration 13:11,18                                                                                            25:13 26:6,9,10                        J
                             24:3 25:1,6,19            expired 5:14 11:2          function 14:1,8                                                                       21 17:4 18:2,17 20:14       14:13,17 16:9,21 21:16,
  14:28
                                                                                                                HONORABLE 3:3                                           22:6 24:3 25:1,19           28 22:4,23,26 23:28
 Delich 3:20,21             effective 3:7              explicitly 9:2             functions 21:2                                           Jenkins 3:22,23 7:2,3                                    24:27 25:14,27 26:1
                                                                                                                hundreds 4:13                                          lets 6:7
 Department 3:3,12          effects 17:4 18:2          explored 14:24                                                                       11:7,15 13:16,18 15:27
                                                                                                                                                                                                   move 5:15 9:28 16:1
  9:13 14:27 23:13 24:11                                                                      G                                             16:13 17:6 18:22,24        letter 11:3 16:2 17:17
                            electronic 10:21,28        expounding 7:21                                                                                                                              23:1
                                                                                                                             I              19:1,3,6,8,10 20:16,17      18:3
                             19:11,27 22:19
 deputies 8:21                                         expressly 16:4                                                                       22:4,28 25:21 26:5,6,9                                 moved 5:8 11:18 20:11
                                                                                  give 16:24 25:21                                                                     lies 15:19
 destruction 4:14           Emergency 3:6                                                                       idea 22:10                                                                          24:28
                                                       extraordinary 3:9                                                                   Jenkins' 13:11
                                                                                  good 3:18,19,23,24 4:3                                                               limitation 17:14            moving 11:20
                            entire 10:2                                                                         impede 7:21
 destructions 4:7                                                                  7:3                                                     job 24:10
                            entitled 24:4                                                                                                                              limitations 6:10
 determination 7:7                                                   F            Government 4:11 5:4,          improper 9:8,21 22:7       Joseph 3:20
                                                                                                                 23:1                                                  limited 17:19                             N
  15:7                      entry 6:27 12:14,25                                    7,15 6:19 8:12,18,22
                                                       face 9:8 13:27 18:24                                                                Judge 3:3 9:14 21:11
                             18:5 25:22                                            9:23 11:26 12:4 13:14        improperly 24:5                                        local 9:12
 determine 8:9                                                                                                                                                                                     named 8:19,21
                                                        19:3 21:3                  16:20 20:11 21:14                                       judicial 4:19,24,25 5:6,
                            equal 21:2                                                                          included 4:13                                          logical 14:3
 disclose 24:28                                                                                                                             12,17 6:1,3,6,14,15,16,                                narrow 24:27 25:17
                                                       facial 3:10                granted 10:23 18:27
 disclosed 24:23            ergo 15:23                                                                          independent 21:1            24,28 7:9 9:7 10:6,26      looked 7:17                  26:1
                                                                                   19:12,19,28 20:2,5
                                                       facie 16:17                                                                          11:11,13 12:2,9,19,24
                            ERIC 3:3                                                                            Indictment 9:4                                                                     negative 18:14
                                                                                                                                            13:24,25 14:18,19



                                 Superior Court of the State of California                                                                       Superior Court of the State of California
                                            County of Kern                         May 13, 2020 10:05AM                                                     County of Kern                           May 13, 2020 10:05AM




APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.                                                           APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
Case No. BCV-20-100711                                                             ·Index: notice..revealing   Case No. BCV-20-100711                                                                ·Index: reward..warrant

 notice 4:25 6:1,6,14,15,   outweighed 9:18            privileged 8:14             17:19,21 18:5,6,7 20:6       reward 5:27                show 6:23                   Supreme 20:20
  17,24,28 7:9 9:7 10:6,                                                           21:25 22:17,21,25                                                                                                             U
                            oversee 9:1                probable 4:8                                             rewarding 25:11            showing 16:17               surmise 7:25
  26 11:4 12:24 13:25                                                              23:26 25:4,19,26 26:3
  14:18,21 15:20,24 16:8,                              problem 6:26 7:4 15:19                                   routinely 11:3 17:3        shows 22:19                 surprise 19:13              U.S. 4:7
                                                                                  recording 4:15
  10,28 17:3,4,26 18:1,5,                 P             20:18
                                                                                                                Rule 3:6                   sic 19:6                    system 9:24                 ultimately 15:5
  7,15 19:17 20:2,9,15                                                            records 4:17,19,24 5:7,
  21:7,8,12,23 22:6,11,
                                                       proceed 4:1
                            parties 8:19 9:10                                      8,12,16,28 6:3,19,20,        Rules 24:17                sign 19:19                                              unable 25:10
  12,26 23:4,24,26 24:3,     21:15,16,17,19            proceeding 16:23            24,25 7:5,11 8:6,9,11,                                                                           T
  14,15,22 25:1,3,10,17,                                                           14,17,23 9:3,9,15,16,19
                                                                                                                runs 17:14 21:3            signature 10:22,28                                      underlying 15:3
                                                        24:18,21
  25 26:1                   parts 17:21                                                                                                     19:11,27 22:19
                                                                                   10:1,13 11:4,11,13                                                                  takes 6:24 14:21            understand 24:7,8
                                                       process 9:1 15:10
 noticeable 15:8            party 9:28 21:24                                       12:2,19 13:23,24,25                       S             significant 13:23
                                                        25:28                                                                                                          taking 3:13 7:25 18:7       undisputed 5:1,10
                                                                                   14:4,9 15:7,8,14,17,18,
 noticed 8:7 15:18,19       Penal 5:10                                             21 16:5 17:2,5,22,25,27                                 simple 15:13                 26:1                        10:20 17:16
                                                       proper 10:6 14:25                                        sat 9:14
  21:18,24                  people 5:11 16:11                                      18:2,16,18 20:12,13,14                                  simply 5:22 6:7,12,23,      talked 8:24,25              undo 10:14
                                                       properly 4:21               21:5 23:6,17,18,20           Saunders 11:5
 noticing 9:10               24:13                                                                                                          28 10:4 12:23 14:21
                                                       proposition 14:15           24:2,9,19                                                16:7,20 17:11,26 18:1      talking 10:21               unseal 7:5 9:28 21:5
                                                                                                                seal 5:8,15 6:22,26 7:7
 notion 14:17               Petitioner 3:26 4:4                                                                                             19:11 20:8 22:25 23:3,                                  23:1 25:16
                                                       prosecuting 7:23 8:1       recourse 5:24,26 7:18          8:26 10:19,22,23 11:1,                                ten 4:11,20 5:21,25
                             8:17 9:5,22                                                                                                    23 25:16,24
 November 4:20 5:17                                     9:13 14:1,7,11 15:9                                      18,21 12:12,14,17,21                                   7:13,28 8:4 12:1,18        unsealed 22:27 23:2
                            Phillip 3:22                                          redactions 17:19               16:1,10,17,21 17:18,21                                 13:24 14:3 16:4 17:17
  24:1                                                                                                                                     single 17:10                                            unsealing 9:9 22:27
                                                       prosecutor 9:2             referring 19:10                19:12,18,26,27,28 20:1,                                23:5,27 25:18
 number 12:15               photographs 4:14                                                                                               sitting 25:2
                                                       prosecutory 7:22                                          6,10,11,12 21:12 22:23                                                            unusual 6:16 9:11
                                                                                  refuses 25:8                                                                         thing 6:14 10:21,24
                            plead 6:11                                                                           25:23                     smacks 13:27                                             21:28 22:4
                                                       prove 18:14                                                                                                      12:16 19:24,26 20:5
               O            point 7:6 9:2 10:2                                    regular 9:9                   sealed 4:18 8:23 10:1                                                              Upland 20:21
                                                                                                                                           sources 5:9                 things 8:23 9:20 15:15,
                             11:16,20 13:22,25         provide 5:19 13:14         rejected 17:16                 11:23 12:1 15:11 17:12
                                                                                                                                           speak 3:26                   17 16:25 20:23 21:12
 occur 8:5                   14:14 18:13               provided 12:9                                             18:11,13
                                                                                  relies 11:15                                                                          22:11 23:12,14                           V
 occurred 8:5               police 7:14,22 8:2                                                                  sealing 4:26 5:18 6:2      specific 21:15,16 24:15
                                                       PSC 7:19 8:24 11:15,24     remain 15:11                                                                         THURSDAY 3:1
                                                        17:6                                                     8:11 10:13 12:25 18:18,   specifically 17:7                                       vacuum 20:23
 occurs 7:28                political 21:9
                                                                                  remedy 9:23                    20,22,25 19:2,6,22                                    time 4:16 5:14 7:20 8:2
 offered 12:7               position 10:3 18:4 22:7    public 4:19,24 5:6,16,                                                              specificity 6:11             13:23                      valid 7:7 9:17 20:15
                                                        28 6:3,20 7:11 8:6,9,17   remote 3:9                    search 4:8,9,12,23 5:5
 Office 3:14 4:6 8:20       possibility 8:13                                                                     6:8,25 16:1,17 17:1,24    spent 7:20 13:22            timely 11:8 16:21           vehicle 22:5
                                                        9:3,18 11:13 12:2,9,19
  18:11 25:6                                                                      reported 3:5,8                 18:10,15 19:14,19
                            possibly 9:14               13:25 14:9 15:8 16:5                                                               State 21:9                  times 8:1                   videoconference/
                                                                                  request 6:5,14 12:12,          22:18 23:4,7,27 25:1,4,
 officer 14:19                                          17:1 18:6,7,17 20:13                                                                                                                       telephone 3:6
                            post-execution 12:26        21:5 22:28 23:6,28         14,21,25 21:6,11 22:20        17,20,24 26:2             statute 4:22 6:10 7:12      today 8:8 14:16 15:6
 official 5:20               22:24                                                                                                          17:14                       25:15                      view 7:27 20:19,21
                                                        24:20 25:4,19,26 26:2                                   Section 5:10
                                                                                  requested 19:27,28                                                                                                21:3,20
 on-the-court 16:6          power 8:26,28 20:28        publicly 15:17,18           20:1                                                    statutory 7:26 20:19,       told 6:21 13:19,20
                                                                                                                seek 9:22 14:12             21                                                     voluntary 4:15
 on-the-record 4:26         Powers 13:27               put 5:22 24:16             require 14:18                                                                        toothpaste 5:23
                                                                                                                seeking 21:17
  11:21,26 12:20,22,25                                                                                                                     stop 19:1
  16:7                      pre-execution 11:1                                    required 23:17 25:9           sensitive 17:22                                        torts 6:11                                W
                             12:17 20:6,10                           Q                                                                     subdivision 21:9
                                                                                  requirement 24:17             Separation 13:27                                       totality 7:26 20:22
 ongoing 13:12,20 14:6                                                                                                                     subject 4:25
  15:1 17:9,12,22           precarious 10:2                                                                                                                                                        Wait 10:8
                                                                                  requisite 16:16               serve 15:2                                             Trial 5:12
                                                       question 19:21 23:9,11                                                              submission 26:8
 Oppel 16:11                precedent 5:11                                                                                                                                                         walk 16:23
                                                                                  resolved 15:6                 served 7:13 9:12 14:25                                 true 6:23 15:23 20:25
                                                       questions 6:4                                                                       submit 22:8 26:6
 opportunity 11:27          premise 8:4                                                                                                                                                            warrant 4:8,9,12,17,20,
                                                                                  Respondents 5:19,24           SESSION 3:2                                            tube 5:23
  21:25                                                                                                                                    submitted 7:10 14:4,                                     22,23 5:4,6,21,22,25,27
                            present 18:27                            R            return 4:12 5:25 7:14,        Sheriff 4:21 5:25 6:22      28                         turn 15:21                   6:8,25 7:13,16 8:27 9:1
 oppose 4:26 22:26          presented 15:4 20:24                                   15,16 11:8 14:5 17:13                                                                                            10:22,24 11:2,8,10,17
                                                                                                                 8:20 11:12 17:23 25:8,                                two-step 11:22
                                                       reasonable 20:25            25:8,9,14                                               sufficient 14:16                                         12:7,15,16,26 13:8
 order 5:5 6:2 8:11         prima 16:17                                                                          11
  10:13,19,25 16:10                                                                                                                        Superior 3:12               type 7:9 8:16 13:26          16:1,2,4,18 17:1,13,18,
                            prior 9:3                  recently 20:20             returned 4:9,22 5:28          Sheriff's 3:13 4:6 8:20                                                             24 18:10,15,25 19:4,11,
  18:18,20,23,25,26,27                                                             11:11,14                                                                            typically 21:23
                                                       record 3:11 4:28 6:27                                     9:13 14:27 18:10 23:13    support 12:7 14:17                                       13 20:12 22:18,24 23:4,
  19:2,7,22 21:5,10 22:22   privilege 5:1,2,3 9:17
                                                        7:1 8:27 10:20,25 11:19   revealing 25:12                24:11 25:6                                                                         7,27 24:4 25:2,4,17,20,
  24:1,19 25:14,21           17:8                                                                                                          suppose 24:20
                                                        12:10 14:16,24,26 16:6                                                                                                                      25 26:2



                                 Superior Court of the State of California                                                                       Superior Court of the State of California
                                            County of Kern                         May 13, 2020 10:05AM                                                     County of Kern                           May 13, 2020 10:05AM
          Case 1:20-cv-00522-NONE-JLT Document 34-2 Filed 07/13/20 Page 10 of 10
APOTHIO LLC Vs. KERN COUNTY SHERIFF'S OFFICE, ET AL.
Case No. BCV-20-100711                                                 ·Index: warrants..year

 warrants 8:28 19:19
 water 8:7
 withheld 24:5
 word 8:18
 words 20:3
 works 21:24
 Writ 21:14

              Y

 year 17:13




                          Superior Court of the State of California
                                     County of Kern                   May 13, 2020 10:05AM
